DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/13/21.

Applicant's election with traverse of Group I: Claims 1-2 and 4-5 and Species A (Figs 1, 5-10, and 20) in the reply filed on 08/13/21 is acknowledged.  The traversal is on the ground(s) that “The motivation provided by Examiner that “the substitution of one known pipe outer surface shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention” is a mere statement of conclusion of the MPEP without adequate reasons. MPEP §2143 requires: A.Combining Prior Art Elements According to Known Methods To Yield Predictable Results To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a .  This is not found persuasive because the examiner maintains that the substitution of one known pipe outer surface shape for another would have yielded predictable results to one having ordinary skill in the art at the time of the invention. KSR. Further the modification will make the rack of Ace Industry more aesthetically appealing.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first plane forming portion extending in a form of a planar surface from a top portion of one of an adjacent pair of joint coupling protrusions among the plurality of joint
coupling protrusions; and a second plane forming portion extending in a form of a
planar surface from a top portion of the other of the adjacent pair of joint coupling protrusions among the plurality of joint coupling protrusions” (claim 2) (For clarification, in Fig 6 only 2 of the 4 joint coupling protrusions are labelled as joint coupling protrusions) must be shown an labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
For claims 1-2, and 4-5, the examiner interprets the following unlabeled parts as joint coupling protrusions:


    PNG
    media_image1.png
    767
    932
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the following limitations are unclear and confusing: “the joint coupling protrusion comprises a plurality of joint coupling protrusions”; and  “a first plane forming portion extending in a form of a planar surface from a top portion of one of an adjacent pair of joint coupling protrusions among the plurality of joint coupling protrusions; and a second plane forming portion extending in a form of a
planar surface from a top portion of the other of the adjacent pair of joint coupling protrusions among the plurality of joint coupling protrusions”. How can one single element (i.e. one single joint coupling protrusion) be two elements (2 joint coupling protrusions)? Are the following parts below considered to be joint coupling protrusions? Appropriate correction or explanation is required.


    PNG
    media_image2.png
    620
    754
    media_image2.png
    Greyscale


Regarding claim 4, the following limitation: “the planar exterior forming rectangular rack pipe being connected” in lines 16-18 of claim 4 is unclear and confusing because “a plurality of planar exterior forming rectangular rack pipes” are already claimed in lines 13-15, so it is unclear which of the planar exterior forming rectangular rack pipes the applicant is referring to. Appropriate correction is required.
Claim 5 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being aniticipated by Bruder 6,223,917.


a rack pipe body (Fig 3, #20) comprising a skeleton of the industrial structure  and having non-planar outer surfaces (Fig 3, #23) (as shown in Fig 3);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #20) to be coupled to the rack pipe connecting rectangular joint; and

a plane forming portion (annotated Fig 3 below) extending from the joint coupling protrusion (annotated Fig 3 below) such that at least one portion of the rack pipe body has a planar outer surface (as shown in Fig 3),

wherein, when the rack pipe connecting rectangular joint is inserted into at least one of the joint coupling protrusion and the rack pipe body, the rack pipe connecting rectangular joint and the plane forming portion are connected to each other while forming a planar surface.

    PNG
    media_image3.png
    707
    934
    media_image3.png
    Greyscale

Regarding claim 2, Bruder discloses the planar exterior forming rectangular rack pipe  wherein the joint coupling protrusion (annotated Fig 3 above) comprises a plurality of joint coupling protrusions (annotated Fig 3 above) spaced apart from each other, the plane forming portion (annotated Fig 3 above) comprises: a first plane forming portion (annotated Fig 3 above) extending in a form of a planar surface from a top portion of one of an adjacent pair of joint coupling protrusions (annotated Fig 3 above) among the plurality of joint coupling protrusions (annotated Fig 3 above) ; and a second plane forming portion (annotated Fig 3 above) extending in a form of a planar surface from a top portion of the other of the adjacent pair of joint coupling protrusions (annotated Fig 3 above) among the plurality of joint coupling protrusions(annotated Fig 3 above)  , wherein the first plane forming portion (annotated Fig 3 above) and the second plane forming portion(annotated Fig 3 above) cover a portion of an area above the rack pipe body (Fig 3, #20) while perpendicularly joining each other (via, Fig 3, #25), such that a corresponding portion of the rack pipe body (Fig 3, #20) is covered with the two outer surfaces in the form of planar surfaces (as shown in Fig 3).

Regarding claim 4, Bruder discloses a planar exterior pipe rack system (Fig 3)  used to provide an industrial structure in a prefabrication manner, the planar exterior pipe rack system comprising:
a rack pipe connecting rectangular joint (Fig 3, #21); and

a planar exterior forming rectangular rack pipe (Fig 3, #20) comprising a rack pipe body comprising a skeleton of the industrial structure and having non-planar outer surfaces (Fig 3, #23), a  joint coupling protrusion (annotated Fig 3 above) protruding outward from the rack pipe body (Fig 3, #20) to be coupled to the rack pipe connecting rectangular joint (Fig 3, #21), and a plane forming portion (annotated Fig 3 above) extending from the joint coupling protrusion (annotated Fig 3 above) such that at least one portion of the rack pipe body has a planar outer surface (as shown in Fig 3), wherein the rack pipe connecting rectangular joint (Fig 3, #21) and a plurality of the planar exterior forming rectangular rack pipes (Fig 3, #20) are connected to provide the industrial structure, with the rack pipe connecting rectangular joint (Fig 3, #21) and the planar exterior forming rectangular rack pipe (Fig 3, #20) being connected to each other while forming a planar surface.

Regarding claim 5, Bruder discloses the planar exterior pipe rack system comprising a linear object cover (Fig 3, #32) detachably coupled indirectly to the joint coupling protrusion (annotated Fig 3 above) to cover a linear object arranged in a longitudinal direction of the planar exterior forming rectangular rack pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ace Industry KR10-2016-0111905 in view of Domax KR10-2013-0124871. 

Regarding claim 1, Ace Industry discloses a planar exterior (Fig 3, #10) forming rack pipe constituting an exterior pipe rack system used to provide an industrial structure in a prefabricated manner and couplable or capable of being coupled to a rack pipe connecting rectangular joint to provide the industrial structure, the exterior forming rack pipe (Fig 3, #10) comprising:

a rack pipe body (Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (annotated Fig 3 below);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #10) to be coupled to the rack pipe connecting rectangular joint; and



wherein, when the rack pipe connecting rectangular joint is inserted into at least one of the joint coupling protrusion and the rack pipe body, the rack pipe connecting rectangular joint and the plane forming portion are connected to each other while forming a planar surface.


    PNG
    media_image4.png
    645
    1145
    media_image4.png
    Greyscale

Ace Industry has been discussed above but does not explicitly teach a planar exterior forming a rectangular rack pipe constituting a planar exterior pipe rack system. 
	
Domax KR10-2013-0124871 discloses a planar exterior forming a rectangular rack pipe (Fig 5, #20) constituting a planar exterior pipe rack system. 
	

Regarding claim 4, Ace Industry discloses a planar exterior pipe rack system (Ace, Figs 2 & 3) used to provide an industrial structure in a prefabrication manner, the planar exterior pipe rack system (Ace, Figs 2 & 3) comprising:

a rack pipe connecting joint (Ace, Fig 3, #110, #111 & #115); and
a planar exterior forming rack pipe (Ace, Fig 3, #10) comprising a rack pipe body (Ace, Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (Ace, annotated Fig 3 above), a joint coupling protrusion (Ace, annotated Fig 3 above)  protruding outward from the rack pipe body (Ace, Fig 3, #10) to be coupled to the rack pipe connecting joint (Ace, Fig 3, #110, #111, & #115), and a plane forming portion (Ace, annotated Fig 3 above) extending from the joint coupling protrusion (Ace, annotated Fig 3 above) such that at least one portion of the rack pipe body (Ace, Fig 3, #10) has a planar outer surface (Ace, annotated Fig 3 above),



with the rack pipe connecting joint (Ace, Fig 3, #110, #111, & #115) and the planar exterior forming rack pipe (Ace, Fig 3, #10) being connected to each other while forming a planar surface (at least a portion of the top surface of Ace, #112 & #110 is planar).

The first embodiment of Ace (Ace, Fig 3) has been discussed above but does not explicitly teach a rack pipe connecting rectangular joint; and a planar exterior forming rectangular rack pipe.

Ace discloses other embodiments of rack pipe connecting joints (see Ace, Figs 6-20) each having different shapes including rack pipe connecting rectangular joint (Ace, Fig 14, #200). 

Domax KR10-2013-0124871 discloses a planar exterior forming a rectangular rack pipe (Fig 5, #20) constituting a planar exterior pipe rack system. 
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of a portion (Ace, Fig 3, #112 & #116) of the rack pipe connecting joint (Ace, Fig 3, #110, #11, & #115) to be 

 


It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least two of the side surfaces of the pipe (Ace Industry, Fig 3, #10) of Ace Industry to be planar and form a rectangular rack pipe as taught by Domax in order to make the rack of Ace Industry more aesthetically appealing. Further, the substitution of one known pipe outer surface shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 5, modified Ace discloses the planar exterior pipe rack system (Ace, Fig 2) comprising a linear object cover (Fig 2, #180) detachably coupled to the joint coupling protrusion (Ace, annotated Fig 3 above) to cover a linear object arranged .


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ace Industry KR10-2016-0111905 in view of Elkins 8,403,431. 

Regarding claim 1, in a first interpretation, Ace Industry discloses a planar exterior (Fig 3, #10) forming rack pipe constituting an exterior pipe rack system used to provide an industrial structure in a prefabricated manner and couplable or capable of being coupled to a rack pipe connecting rectangular joint to provide the industrial structure, the exterior forming rack pipe (Fig 3, #10) comprising:

a rack pipe body (Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (annotated Fig 3 below);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #10) to be coupled to the rack pipe connecting rectangular joint; and

a plane forming portion extending from the joint coupling protrusion such that at least one portion of the rack pipe body has a planar outer surface,



    PNG
    media_image5.png
    724
    1286
    media_image5.png
    Greyscale


Ace Industry has been discussed above but does not explicitly teach a planar exterior forming a rectangular rack pipe constituting a planar exterior pipe rack system. 
	
Elkins discloses a planar exterior forming a rectangular rack pipe (Fig 5, #404) constituting a planar exterior pipe rack system (For clarification, if the applicant’s pipe (Figs 5 & 6, #110) is considered to be a rectangular rack pipe, then #404 of Elkins is considered to be a rectangular rack pipe since Elkins #404 is a very similar structure). 
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least two of the side surfaces of 


Regarding claim 1, in a second interpretation, Ace Industry discloses a planar exterior (Fig 3, #10) forming rack pipe constituting an exterior pipe rack system used to provide an industrial structure in a prefabricated manner and couplable or capable of being coupled to a rack pipe connecting rectangular joint to provide the industrial structure, the exterior forming rack pipe (Fig 3, #10) comprising:

a rack pipe body (Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (annotated Fig 3 below);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #10) to be coupled to the rack pipe connecting rectangular joint.

    PNG
    media_image6.png
    565
    1018
    media_image6.png
    Greyscale


Ace Industry has been discussed above but does not explicitly teach a planar exterior forming a rectangular rack pipe constituting a planar exterior pipe rack system; 
and a plane forming portion extending from the joint coupling protrusion such that at least one portion of the rack pipe body has a planar outer surface, wherein, when the rack pipe connecting rectangular joint is inserted into at least one of the joint coupling protrusion and the rack pipe body, the rack pipe connecting rectangular joint and the plane forming portion are connected to each other while forming a planar surface.

	
Elkins discloses a planar exterior forming a rectangular rack pipe (Fig 5, #404) constituting a planar exterior pipe rack system (For clarification, if the applicant’s pipe (Figs 5 & 6, #110) is considered to be a rectangular rack pipe, then #404 of Elkins is considered to be a rectangular rack pipe since Elkins #404 is a very similar structure);


 
    PNG
    media_image7.png
    1144
    1315
    media_image7.png
    Greyscale

	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least two of the surfaces (i.e. the top surface/top portion and the left side surface/left portion) of the pipe (Ace 

Regarding claim 2, as best understood, using the second interpretation, modified Ace Industry discloses the planar exterior forming rectangular rack pipe  wherein the joint coupling protrusion (Ace, annotated Fig 3 above) comprises a plurality of joint coupling protrusions (Ace, annotated Fig 3 above) spaced apart from each other, the plane forming portion (Elkins, annotated Fig 4 above) comprises: a first plane forming portion (Elkins, annotated Fig 4 above) extending in a form of a planar surface from a top portion of one of an adjacent pair of joint coupling protrusions (Ace, annotated Fig 3 above) among the plurality of joint coupling protrusions (Ace, annotated Fig 3 above); and a second plane forming portion (Elkins, annotated Fig 4 above) extending in a form of a planar surface from a top portion of the other of the adjacent pair of joint coupling protrusions (Ace, annotated Fig 3 above) among the plurality of joint coupling protrusions (Ace, annotated Fig 3 above) (similar to the applicant’s Fig 5), wherein the first plane forming portion (Elkins, annotated Fig 4 above) and the second plane forming portion (Elkins, annotated Fig 4 above) cover a portion of an area above the rack pipe body (Ace, Fig 3, #10) while perpendicularly joining each other, such that a corresponding portion of the rack pipe body (Ace, Fig 3, #10) is covered with the two outer surfaces in the form of planar surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEVIN K BARNETT/           Examiner, Art Unit 3631